Citation Nr: 1806760	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-14 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2012, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in October 2014, he withdrew his hearing request. 

In July 2014, the Board remanded the case for further development, which has been completed.  In November 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran a VA medical examination.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was previously remanded in November 2014 for additional development, to include affording the Veteran a new VA examination of his bilateral hearing loss.  

The record reflects that the Veteran failed to report to his first scheduled examination in February 2017 for reasons that are unclear, and a second examination was scheduled.  The Veteran apparently failed to report to this second examination as well; however, a Report of Contact dated August 2017 reflects that the Veteran claimed that he had been unable to attend the examination due to the fact he was currently residing in Mexico.  During the call, he expressed a willingness to report to a rescheduled examination in Texas.  It does not appear that the RO attempted to reschedule this examination.  

While the Board acknowledges that the RO has already attempted several times to schedule the Veteran for an audiological evaluation, affording the Veteran the benefit of the doubt, the record establishes good cause for requiring additional efforts be made.  The record reflects that the Veteran tried to reschedule his examination, which supports a finding that he is attempting in good faith to assist with the development his claim.  The Board also notes that at the time the examination was scheduled, the Veteran resided in a foreign country and it appears that this presented certain logistical challenges in scheduling a VA examination, which the Board has taken into consideration.  

Accordingly, on remand, the RO should again attempt to schedule the Veteran for a VA examination of his bilateral hearing loss.  Once the examination has been scheduled, the Veteran should be provided notice of the date, time, and place at least thirty days in advance of the examination.  A copy of this notice should be associated with the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA examination to evaluate the current severity of his hearing loss.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability, including specifically, to what extent his hearing loss decreases his functioning in terms of performing daily activities (e.g. such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on his occupational functioning.

In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected disabilities on the ability to work, to include whether they are sufficient by themselves to preclude him from securing and following a substantially gainful occupation given the Veteran's educational and vocational background.  (Service connection is currently in effect for hearing loss and tinnitus.  Nonservice-connected disabilities and advancing age are not for consideration.)

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

The Veteran should be provided with notice of the date, time, and place of his scheduled examination at least thirty days prior to the examination.  A copy of this notice should be associated with the Veteran's claims folder.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

